Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment filed on August 15, 2022 has been considered. 
Applicant’s response pertaining to claims 1-28 has not overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1-28 remain pending in this application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-28, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
receiving signal data;  
generating, using a plurality of fault detection models, a plurality of fault indications based on the signal data; 
generating, using a weighting function, based on the plurality of fault indications, a fault score;  
comparing the fault score to a fault value; determining based on the comparison an existence of a fault.
These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.02(a)(2)(II)). This is because the limitations above recite a series of steps that use data information to identify other data of the past indications, and ultimately generating an existence of an error. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.
Claims recite mathematical concepts, such as mathematical formulas or equations, or mathematical calculations. This is because claims perform calculation using weighing function and statistical analysis of historical and existing values.  

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including receiving signal data using weighting function to determine score. Claim 11 recites the additional elements of processing circuit, processor, memory and Claim 21 recites, storage medium, processor.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1, 111 and 21 do not integrate the recited exception into a practical application. 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claims 1, 11 and 21, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least performing repetitive calculations. 
Even considered as an ordered combination (as a whole), the additional elements of claims 1, 11, 21 do not add anything further than when they are considered individually. 
In view of the above, representative claims 1, 10 and 16 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Regarding claims 2-10, 12-20, 22-28, under step 2A (prong 1) dependent claims 2-10, 12-20, 22-28 also do not integrate the abstract idea into a practical application. 
Under prong 2 of step 2A, dependent claims 2-10, 12-20, 22-28 also do not integrate the abstract idea into a practical application. Notably, claims 2-9, 11-15, 17-20 recite at least similar additional elements as discussed with respect to claim 1.  That is, the claims rely on additional elements that are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). 
Furthermore, he additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. At best, the claims reflect an improvement to the abstract idea itself, rather than any improvement in the functioning of the computer or a related technology or technical field (e.g., machine learning). 
Considered individually or as a whole, under Step 2A (prong 2) claims 2-10, 12-20, 22-28 do not integrate the recited exception into a practical application. 
Turning to step 2B, the additional elements of dependent claims 2-10, 12-20, 22-28 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-10, 12-20, 22-28 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Drees et al. (U.S. Patent Publication No. 2014/0245071)

Regarding claims 1 and 11, Drees teaches a method of generating a fault determination in a building management system (BMS), the method comprising: 
receiving signal data;  
generating, using a plurality of fault detection models, a plurality of fault indications based on the signal data; (The AM&V layer 110 can be used to audit smart meter data (or other data used by the utility) by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data. If there is a discrepancy, the AM&V layer may be configured to report the discrepancy directly to the utility. Because the AM&V layer may be continuously operational and automated (e.g., not based on a monthly or quarterly calculation), the AM&V layer may be configured to provide verification of impact (e.g., of demand signals) on a granular scale (e.g., hourly, daily, weekly, etc.), [82], statistical models, [111], signals, [39])
generating, using a weighting function, based on the plurality of fault indications, a fault score;  (A moving average can be used as an input to a statistical process control strategy for detecting a variation in the behavior of the building management system. In general, moving averages are a class of statistical metrics that utilize previously calculated averages in their computation., [99-100], a weighted moving average may weight more recent data values higher than older values. In this way, the weighted moving average provides a current metric on the underlying data. Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers, [100-101], The controller can then calculate the EWMA of the position value. If the EWMA exceeds a threshold, the controller may determine that the damper is in a saturation condition. The controller can then notify a user of the potential fault, [101], temperature error, [100-102], load-weighted average, [246])
comparing the fault score to a fault value; determining based on the comparison an existence of a fault.
 (Process 500 is yet further shown to include comparing the EWMA calculated in step 506 to the statistical model generated in step 504 (step 508). For example, the EWMA calculated in step 506 can be compared to the statistical model generated in step 504 to test for statistical significance, i.e. if the EWMA is an outlier in relation to the statistical model. If a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior (i.e., described by the statistical model of step 504) and that appropriate action is necessary. If the new performance value is determined to be statistically significant in step 508, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, if process 500 is used within fault detection and diagnostics (FDD) layer 114, statistical significance of new performance values may indicate that a fault condition exists, [107]; comparing an actual performance of building equipment to an expected performance of the building equipment…generating an output signal indicative of an equipment fault in response to the exponentially weighted moving average exceeding the threshold, [0004], claim 18).
  
Regarding claims 2,12, 22, Drees teaches the fault score indicates a level of confidence that the fault exists, [58-62].
Regarding claims 3,13, 23, Drees teaches the fault score indicates the probability that a parameter of the building management system (BMS) has a specific value, (expected value, [62, 264]).
Regarding claims 4,14, 24, Drees teaches generating the fault score further includes generating a fault confidence based on the plurality of fault indications, wherein the fault confidence indicates a level of confidence that the fault exists, [267].  
Regarding claims 5,15, 25, Drees teaches generating the plurality of fault indications further includes generating, by each of the plurality of fault detection models, an individual fault confidence based on the signal data, [104-106].  
Regarding claims 6,16, 26, Drees teaches generating the fault confidence includes applying a second weighting function to the plurality of individual fault confidences based on the probability that the parameter of the building management system (BMS) has the specific value, [100, 237, 246]. 
Regarding claims 7,17, 27, Drees teaches the signal data is timeseries data, (time series, [64]). 
Regarding claims 8,18, 28, Drees teaches in response to determining the existence of the fault, sending an indication of the fault to a building management (BMS) operator, [50, 156].  
Regarding claims 9, 19, Drees teaches 9 a first subset of one or more of the plurality of fault detection models is associated with detecting a first type of fault and a second subset of one or more of the plurality of fault detection models is associated with detecting a second type of fault, (fault type, [259-262]).
Regarding claims 10, 20, Drees teaches generating the plurality of fault indications comprises generating, by the first subset of fault detection models, a first fault indication of the plurality of fault indications using a first subset of the signal data associated with a first component of the BMS and generating, by the second subset of fault detection models, a second fault indication of the plurality of fault indications using a second subset of the signal data associated with a second component of the BMS, (fault prioritization, [254-256]). 

Regarding claim 21, Drees teaches receiving signal data;  generating, using a plurality of fault detection models, a plurality of fault indications based on the signal data; (statistical models, [111], signals, [39])
wherein a first subset of one or more of the plurality of fault detection models is associated with detecting a first type of fault and a second subset of one or more of the plurality of fault detection models is associated with detecting a second type of fault; wherein generating the plurality of fault indications comprises generating, by the first subset of fault detection models, a first fault indication of the plurality of fault indications using a first subset of the signal data associated with a first component and generating, by the second subset of fault detection models, a second fault indication of the plurality of fault indications using a second subset of the signal data associated with a second component; (fault prioritization, [100, 254-256], claim 2). 
generate, using a weighting function, based on the plurality of fault indications, a fault score; compare the fault score to a fault value; and determine, based on the comparison, an existence of a fault, (comparing an actual performance of building equipment to an expected performance of the building equipment…generating an output signal indicative of an equipment fault in response to the exponentially weighted moving average exceeding the threshold, [0004], claim 18).






Response to Arguments

Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
	 Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG herein), the 2019 PEG instructs examiners to first determine whether a claim recites a judicial exception - e.g. abstract idea (step 2A, prong 1). Notably, the 2019 PEG defines 3 subject matter groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes. Subsequent to determining whether a claim recites an abstract idea, the 2019 PEG further requires determination of whether the claim integrates the exception into a practical application (step 2A, prong 2).
	With this in mind, the Examiner reiterates at least similar points from the previous rejection. Claims 1-28 are “directed to” a judicial exception (abstract idea) as claims 1-28 recite an abstract idea (e.g. by organizing human methods and mathematical concepts) and fails to integrate the abstract idea into a practical application.  Applicant argues that the claims do not recite mathematical concept since the claims are only based on or involve  a mathematical concepts rather than explicitly reciting  a mathematical formula or relationship, See Remarks pg.8.
	Applicants' claims recite various computer-related limitations machine algorithms, processor, memory. Considering claim as a whole these additional limitations merely add generic computer activity to deliver and store data which is insufficient to integrate the judicial exception into a practical application. 
Claim recites limitations of “receiving signal data using weighting function to determine score, the additional elements of processing circuit, processor, memory and storage medium, processor” where instruction can be communicated by a “human”  to write or re-write receive, generate, compare, determine) or calculate (generate using a weighting function) or gather information from another human on a piece of paper that a person can see  (determine based on the comparison). This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field.  Applicant uses conventional computer to automate data gathering, entry and comparison. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.).
Applicant alleges” claim are directed to generating using a weighting function” is not a merely generic function. 
	Examiner does not agree. The claims are characterized as a combination of abstract ideas including mathematical formulas, interactions, advertising, marketing, activities, and mental processes, such as forming an observation, evaluation, judgment, or opinion. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea ... to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (patent-ineligible claims were directed to a combination of abstract ideas).
 Applicant uses conventional algorithm to gather and compare data. The claims are broadly directed toward receiving, manipulating, storing, and transmitting data; actions that have been deemed to be routine and conventional by the courts. Applicant’s claims describe the use of weighting function and fault detection models in general purpose computer and do not provide in sufficient detail how the stored information changes over time or how the computer learns from those changes. The Examiner provides sufficient evidence that the claims fail to either sufficiently integrate the abstract idea into a practical application or recite significantly more than an abstract idea. Computers that simply collect and compare data, without more, generally do not add significantly more to an abstract idea. 
	As such, the rejection under 35 USC 101 has been maintained, see complete rejection above. 

Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 have been fully considered but are not persuasive. 
Applicant argues that the prior art does not teach: “generating using a plurality of fault detection models a plurality of fault indications based on the signal data” and “generating using a weighting function based on the plurality of fault indications a fault score”.
Examiner does not agree. Drees teaches the AM&V layer 110 can be used to audit smart meter data (or other data used by the utility) by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data. If there is a discrepancy, the AM&V layer may be configured to report the discrepancy directly to the utility. Because the AM&V layer may be continuously operational and automated (e.g., not based on a monthly or quarterly calculation), the AM&V layer may be configured to provide verification of impact (e.g., of demand signals) on a granular scale (e.g., hourly, daily, weekly, etc. (generating using a plurality of fault detection models a plurality of fault indications based on the signal data), [82], statistical models, [111], signals, [39]. Drees further teaches a moving average can be used as an input to a statistical process control strategy for detecting a variation in the behavior of the building management system. In general, moving averages are a class of statistical metrics that utilize previously calculated averages in their computation., [99-100], a weighted moving average may weight more recent data values higher than older values. In this way, the weighted moving average provides a current metric on the underlying data. Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers, [100-101], The controller can then calculate the EWMA of the position value. If the EWMA exceeds a threshold, the controller may determine that the damper is in a saturation condition. The controller can then notify a user of the potential fault, [101], temperature error, [100-102], load-weighted average, [246]; (generating, using a weighting function, based on the plurality of fault indications, a fault score); Drees further teaches the process 500 is yet further shown to include comparing the EWMA calculated in step 506 to the statistical model generated in step 504 (step 508). For example, the EWMA calculated in step 506 can be compared to the statistical model generated in step 504 to test for statistical significance, i.e. if the EWMA is an outlier in relation to the statistical model. If a specified number of outliers are detected, the system can determine that the newly observed behavior of the system no longer matches the predicted behavior (i.e., described by the statistical model of step 504) and that appropriate action is necessary. If the new performance value is determined to be statistically significant in step 508, i.e. it is an outlier in relation to the statistical model of behavior for that performance value, any number of actions may be taken by the BMS and/or a user. For example, if process 500 is used within fault detection and diagnostics (FDD) layer 114, statistical significance of new performance values may indicate that a fault condition exists, [107]; comparing an actual performance of building equipment to an expected performance of the building equipment…generating an output signal indicative of an equipment fault in response to the exponentially weighted moving average exceeding the threshold, [0004], claim 18).
	As such, the rejection under 35 USC 103 has been maintained, see complete rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627